DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
  	The present application, filed on 03/05/2020 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are pending in the present application.
Information Disclosure Statement
	Information Disclosure Statements filed 03/05/2020 and 11/05/2020 were being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea, enumerated groupings of mathematical concepts in design modeling and verification without significantly more.  Claim 1 cited a design support system for verifying whether 3D-CAD data satisfies a design requirement, the design support system comprising:
a common module database which stores a plurality of common modules to perform a process on 3D-CAD data or a feature amount extracted from the 3D-CAD data;
a rule file database which stores a plurality of rule files for defining a procedure for obtaining a verification feature amount for verifying a design requirement from the 3D- CAD data, and violation information for determining whether the design requirement based on the 
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), the claimed invention is directed to a mathematical concept in determining and verifying the design of an object in 3D.
Under Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical 
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 

Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of claim 1 relates to design rules with certain mathematical conditions required in the physical design.  The design violation rules were mapped into a well and conventional system in order to operate and verify the design.  The rules are to check geometrically violation such as dimension data checks, distance between objects in data representation, etc. Thus, it is the concept in model checking to fit into the design space.
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does 
Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
The claim does not include an additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, data file or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular use.
Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance

This judicial exception is not integrated into a practical application because the claimed features are related data representation, design rules, modules for storing data and verification function based on physical design rules between objects.  These features are elements in the analysis without the integration to real application to obtain a useful and practical solution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention cited design apparatus, data stored in the memory, memory modules or compartments for storing data and instructions for the verification.  These elements are well-known, understood and convention tools in the field for design space and design verification.  For such reasons, claim 1 is nonstatutory subject matter.
 	
 	Claim 2 cited the design support system according to claim 1, wherein, in a case where the design support apparatus determines that the design requirement corresponding to the first rule file is violated, the design support apparatus highlights a portion determined to be violated on a 3D-CAD screen indicating a shape of the predetermined 3D-CAD data.  It is related to data verification and representation for data verification.  It is nonstatutory subject matter.
Claim 3 cited the design support system according to claim 1, wherein the common modules stored in the common module database include a plurality of categories, and wherein the plurality of categories include a geometric shape search category for searching for a predetermined geometric shape, a feature amount calculation category for calculating a feature amount characterizing the predetermined shape, and a numerical value calculation 
 	Claim 4 cited the design support system according to claim 1, wherein, in the rule file stored in the rule file database, as a procedure for obtaining the verification feature amount for verifying the design requirement from the 3D-CAD data, and an input/output parameter of the common module are set as an order of using the common modules stored in the common
module database.  The cited features are related to data representation and design rule check in the design space.  It is nonstatutory subject matter.
 	Claim 5 cited a design verification method for verifying whether predetermined 3D-CAD data satisfies a predetermined design requirement using a common module database and a design support apparatus, 
the common module database storing a plurality of common modules for performing a process on 3D-CAD data or a feature amount extracted from the 3D-CAD data, wherein the design support apparatus uses the common module stored in the common module database to read a procedure for obtaining a verification feature amount for verifying the predetermined design requirement from the 3D-CAD data, and 
a rule file for defining violation information to determine whether the predetermined design requirement is violated on the basis of the verification feature amount, wherein the design support apparatus calls the common module stored in the common module database according to the procedure defined in the rule file to execute the common module on the predetermined 3D-CAD data, and wherein the design support apparatus determines whether 
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), the claimed invention is directed to a mathematical concept in determining and verifying the design of an object in 3D.
Under Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 

Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of claim 1 relates to design rules with certain mathematical conditions required in the physical design.  The design violation rules were mapped into a well and conventional system in order to operate and verify the design.  The rules are to check geometrically violation such as dimension data checks, distance between objects in data representation, etc. Thus, it is the concept in model checking to fit into the design space.
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  

Under Prong Two of the Revised Guidance, if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
The claim does not include an additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, data file or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular use.
Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
 	In the second step of the Alice inquiry, the claims do not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
This judicial exception is not integrated into a practical application because the claimed features are related data representation, design rules, modules for storing data and verification functions. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention cited design apparatus, data stored in the memory, memory modules or compartments for storing data and instructions for the verification.  These elements are well-known, understood and convention tools in the field for design space and design verification.
For such reasons, claim 5 is nonstatutory subject matter.

Claim 7 cited the design verification method according to claim 5, wherein the common modules stored in the common module database include a plurality of categories, and wherein the plurality of categories include a geometric shape search category for searching for a predetermined geometric shape, a feature amount calculation category for calculating a feature amount characterizing the predetermined shape, and a numerical value calculation category for performing numerical calculation.

Claim 8 cited the design verification method according to claim 5, wherein, in the rule file, as a procedure for obtaining the verification feature amount for verifying the predetermined design requirement from the 3D-CAD data, and an input/output parameter of the common module are set as an order of using the common modules stored in the common module database.  It is related design rule check and data for verification.  This is nonstatutory subject matter.

 	Claim 9 cited a design verification program causing a computer to verify whether predetermined 3D-CAD data satisfies a predetermined design requirement using a common module database where a plurality of common modules for performing a process on 3D-CAD data or a feature amount extracted from the 3D-CAD data, the design verification program causing a computer to execute:

 	calling the common module stored in the common module database according to the procedure defined in the rule file to execute the common module on the predetermined 3D-CAD data; and
 	determining whether the predetermined design requirement is violated on the basis of the violation information defined in the rule file and the verification feature amount obtained according to the procedure.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), the claimed invention is directed to a mathematical concept in determining and verifying the design of an object in 3D.
Under Alice step 1 or “Step 2A” to whether the claim recites:
 	(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
 	(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   

 	(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
 	(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 

 	Alice/Mayo—Step 1 (Abstract Idea) 
 	Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
 	Step 2A, Prong One
 Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of claim 1 relates to design rules with certain mathematical conditions required in the physical design.  The design violation rules were mapped into a well and conventional system in order to operate and verify the design.  The rules are to check geometrically violation such as dimension data checks, distance between objects in data representation, etc. Thus, it is the concept in model checking to fit into the design space.
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 
 	Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
 	The claim does not include an additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, data file or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular use.

 	Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, the claims do not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
This judicial exception is not integrated into a practical application because the claimed features are related data representation, design rules, modules for storing data and inertia scaling function for points between bodies.  These features are elements in the analysis without the integration to real application to obtain a useful and practical solution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention cited design apparatus, data stored in the memory, memory modules or compartments for storing data and instructions for the verification.  The claim also cited a computer program per se and was a nonstatutory subject matter.  These elements are well-known, understood and convention tools in the field for design space and design verification.  For such reasons, claim 9 is nonstatutory subject matter.
 	Claim 10 cited the design verification program according to claim 9, the program causing a computer to further execute highlighting a portion determined to be violated on a 3D- CAD screen indicating a shape of the predetermined 3D-CAD data in a case where the design support apparatus determines that the predetermined design requirement is violated.  The claim is directed a nonstatutory subject matter because it cited the program and abstract data representation such as 3D cad data, shape data of the objects.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form
the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Hiroshima et al,
US patent application publication no. 20100287523.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 	As per claim 1, Harashima disclosed a design support system for verifying whether 3D-CAD data satisfies a design requirement, the design support system comprising:

 	a rule file database which stores a plurality of rule files for defining a procedure for obtaining a verification feature amount for verifying a design requirement from the 3D- CAD data, and violation information for determining whether the design requirement based on the verification feature amount is violated using a common module stored in the common module in data system such as database (paras. 0012, 0013, 0036, 0038, 0039, 0054, 0105, 0110); and 
 	a design support apparatus, wherein, when a first rule file corresponding to the design requirement to be verified with respect to predetermined 3D-CAD data is selected from the rule file database (paras. 0022, 0036), the design support apparatus calls a common module stored in the common module database according to the procedure defined in the first rule file and executes the common module on the predetermined 3D-CAD data, and 
 	determines whether the design requirement corresponding to the first rule file is violated on the basis of the violation information defined in the first rule file and the verification feature amount obtained according to the procedure (paras 0018, 0022, 0053, 0058).
As per claim 2, Harashima disclosed the design support system according to claim 1, wherein, in a case where the design support apparatus determines that the design requirement corresponding to the first rule file is violated, the design support apparatus highlights a portion determined to be violated on a 3D-CAD screen indicating a shape of the predetermined 3D-CAD data (paras. 0054, 0059, 0103).

wherein the plurality of categories include a geometric shape search category for searching for a predetermined geometric shape, a feature amount calculation category for calculating a feature amount characterizing the predetermined shape, and a numerical value calculation category for performing numerical calculation (paras. 0113, 0114, 0117).
 	As per claim 4, Harashima disclosed the design support system according to claim 1, wherein, in the rule file stored in the rule file database, as a procedure for obtaining the verification feature amount for verifying the design requirement from the 3D-CAD data, and an input/output parameter of the common module are set as an order of using the common modules stored in the common module database (paras. 0110-0124 for design rule verification procedure and process in order to complete the verification).
As per claim 5, Harashima disclosed a design verification method for verifying whether predetermined 3D-CAD data satisfies a predetermined design requirement using a common module database and a design support apparatus (paras. 0048, 0060), the common module database storing a plurality of common modules for performing a process on 3D-CAD data or a feature amount extracted from the 3D-CAD data  (paras. 0007-0010), wherein the design support apparatus uses the common module stored in the common module database to read a procedure for obtaining a verification feature amount for verifying the predetermined design requirement from the 3D-CAD data (0049, 0050, 0051, 0054, 0058, 0059), and 
a rule file for defining violation information to determine whether the predetermined design requirement is violated on the basis of the verification feature amount, wherein the 
the design support apparatus determines whether the predetermined design requirement is violated on the basis of the violation information defined in the rule file and the verification feature amount obtained according to the procedure (paras. 0018, 0022, 0053, 0058).
 	As per claim 6, Harashima disclosed the design verification method according to claim 5, wherein, in a case where the design support apparatus determines that the predetermined design requirement is violated, the design support apparatus highlights a portion determined to be violated on a 3D-CAD screen indicating a shape of the predetermined 3D-CAD data (paras. 0018, 0019, 0020, 0021).
As per claim 7, Harashima disclosed the design verification method according to claim 5, wherein the common modules stored in the common module database include a plurality of categories, and wherein the plurality of categories include a geometric shape search category for searching for a predetermined geometric shape, a feature amount calculation category for calculating a feature amount characterizing the predetermined shape, and a numerical value calculation category for performing numerical calculation (paras. 0053, 0061, 0065, 0067).

As per claim 8, Harashima disclosed the design verification method according to claim 5, wherein, in the rule file, as a procedure for obtaining the verification feature amount for verifying the   predetermined design requirement from the 3D-CAD data, and an input/output 

 	As per claim 9, Harashima disclosed a design verification program causing a computer to verify whether predetermined 3D-CAD data satisfies a predetermined design requirement using a common module database where a plurality of common modules for performing a process on 3D-CAD data or a feature amount extracted from the 3D-CAD data, the design verification program causing a computer to execute (paras. 0012, 0013, 0036, 0038, 0039, 0105, 0110);
 	reading a procedure for obtaining a verification feature amount for verifying the predetermined design requirement from the 3D-CAD data, and a rule file for defining violation information to determine whether the predetermined design requirement is violated on the basis of the verification feature amount by using the common module stored in the common module database (paras. 0022, 0024, 0036, 0037, 0038);
 	calling the common module stored in the common module database according to the procedure defined in the rule file to execute the common module on the predetermined 3D-CAD data; and
determining whether the predetermined design requirement is violated on the basis of the violation information defined in the rule file and the verification feature amount obtained according to the procedure (paras. 0018, 0022, 0053, 0058). 	
 	As per claim 10, Harashima disclosed the design verification program according to claim 9, the program causing a computer to further execute highlighting a portion determined to be violated on a 3D- CAD screen indicating a shape of the predetermined 3D-CAD data in a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
2  	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAI Q PHAN/Primary Examiner, Art Unit 2147